The motion court properly dismissed the complaint on the grounds that plaintiff’s discrimination claims under the New York State Human Rights Law and the New York City Human Rights Law were subject to mandatory arbitration under the relevant collective bargaining agreement (see Sum v Tishman Speyer Props., Inc., 37 AD3d 284 [2007], appeal withdrawn 12 NY3d 911 [2009]; Garcia v Bellmarc Prop. Mgt., 295 AD2d 233, 234 [2002]). The collective bargaining agreement contained a “clear and unmistakable” waiver of an employee’s right to a *575judicial forum for claims of employment discrimination (see Wright v Universal Maritime Service Corp., 525 US 70, 80 [1998]; Sum, 37 AD3d at 284; Conde v Yeshiva Univ., 16 AD3d 185 [2005]; Garcia, 295 AD2d at 234 [2002]). Concur — Tom, J.P., Sweeny, Moskowitz, Acosta and Abdus-Salaam, JJ.